Exhibit 10.01

SEPARATION AGREEMENT AND

GENERAL RELEASE OF ALL CLAIMS

This Separation Agreement and General Release of All Claims (“Agreement”) is
entered into between Michael Fey (“Fey”) and Symantec Corporation (the
“Company”). Fey and the Company are sometimes herein referred to individually as
a “Party” and collectively as the “Parties.”

WHEREAS, Fey and the Company have agreed that it is in their best interests to
part ways and for Fey’s employment with the Company to end;

WHEREAS, Fey and the Company desire to mutually, amicably and finally resolve
and compromise all issues and claims surrounding Fey’s employment by the Company
and the termination thereof;

NOW THEREFORE, in consideration for the mutual promises and undertakings of the
parties as set forth below, Fey and the Company hereby enter into this
Agreement.

1. Separation Date: Fey’s last day of employment with the Company is
November 29, 2018 (the “Separation Date”). Fey agrees to, and by his signature
below hereby does, resign from all positions, if any, that he may hold at the
Company or any of its affiliated entities as a director, officer, manager,
member, trustee or otherwise by reason of his employment with the Company,
effective as of the Separation Date.

2. Final Wages: By Fey’s signature below, Fey acknowledges that, on the
Separation Date, the Company paid Fey for all wages, salary, bonuses,
commissions, reimbursable expenses, accrued vacation (if any), and any similar
payments due Fey from the Company as of the Separation Date. Fey agrees to
submit to the Company, no later than ten (10) business days following the
Separation Date, any outstanding expenses for reimbursement; such requests will
be processed and, if approved, paid in accordance with the Company’s standard
expense reimbursement policies. By signing below, Fey acknowledges that the
Company does not owe Fey any other amounts.

3. Return of Company Property: Fey hereby warrants to the Company that he has
returned to the Company all property or data of the Company of any type
whatsoever that has been in Fey’s possession or control.

4. Company Proprietary and Confidential Information: Fey hereby acknowledges
that he is bound by the Symantec Confidentiality and Intellectual Property
Agreement attached hereto as Exhibit A and the Blue Coat Proprietary Information
and Inventions Agreement attached hereto as Exhibit B and he will fully comply
with his obligations in these agreements, including with respect to strict
confidentiality of the Company’s confidential, proprietary, and trade secret
information. Fey confirms that Fey has delivered to the Company all documents
and data of any nature containing or pertaining to such information and that Fey
has not taken or retained, whether in electronic or hard copy form, any such
documents or data or any reproduction thereof.

 

1



--------------------------------------------------------------------------------

5. Consideration: In consideration of the mutual agreement to the separation of
Fey’s employment pursuant hereto and in connection with and in exchange for the
Parties’ promises herein, including the restrictive covenants provision (Section
6), general release and waiver of claims (Section 7), covenant not to sue
(Section 8), and non-disparagement provision (Section 6(c)) set forth below, the
Parties agree as follows:

a. Stock Options: Fey acknowledges he is not authorized to, and agrees that he
will not, exercise, sell, or transfer or attempt to exercise, sell, or transfer
any of the 1,300,813 vested and unexercised Company shares currently held in
Fey’s e-trade that are subject to the September 9, 2015 Amended and Restated
Non-Statutory Stock Option Agreement identified by Grant Number BC900002 (the
“Option”) during the Restrictive Period (as defined below). Fey hereby agrees
that the Company (and its agents) has the right to and thereby will implement
the restrictions contained in this Agreement, and accepts and confirms any
existing restrictions, on the exercise, sale, and transfer of such Option to
ensure that he will not be permitted to exercise, sell, or transfer the Option
during the Restrictive Period. The Company hereby extends the post-termination
period for Fey to exercise the Option to and through the earlier of (i) date
that is three (3) months following the expiration of the Restrictive Period or
(ii) the Final Exercise Date (as defined in the Option). Fey further agrees and
acknowledges that, in the event he breaches this Agreement, including any of the
Restrictive Covenants provisions (Section 6, below), he will forfeit all rights
in the Option; he will not be permitted to exercise, sell, or transfer the
Option as to any of the 1,300,813 currently vested and unexercised shares; and
the Option will terminate.

b. Unreleased 2017 PRSUs: Fey agrees and acknowledges that on or following the
Separation Date he has no rights or interest, and hereby waives and forfeits any
rights or interest he may have or have had, with respect to the unreleased
(whether or not performance metrics have been attained) Company shares under the
Amended and Restated Performance Based Restricted Stock Unit Award Agreements
identified by Grant Numbers PC002007 and PC002008.

c. 2018 PRSUs: Fey agrees and acknowledges that on or following the Separation
Date he has no rights or interest, and hereby waives and forfeits any rights or
interest he may have or have had, with respect to the unreleased (whether or not
performance metrics have been attained) Company shares under the Amended and
Restated Performance Based Restricted Stock Unit Award Agreement identified by
Grant Number 1082445.

d. EAIP: Fey agrees and acknowledges that on or following the Separation Date he
has no rights or interest, and hereby waives and forfeits any rights or interest
he may have or have had, with respect to any incentive compensation or other
benefits or payments under the Company’s FY19 Executive Annual Incentive Plan.

e. Unvested Restricted Stock Units: Fey agrees and acknowledges that on or
following the Separation Date he has no rights or interest (including as to
future vesting), and hereby waives and forfeits any such rights or interest he
may have had, with respect to any unvested restricted stock units (“RSUs”),
including (without limitation) any unvested RSUs subject to the awards
identified by Grant Numbers BC002402, BC002403, and 1082437.

f. Severance and Other Plans: Fey agrees and acknowledges that he has no rights
to benefits or payments under the Symantec Corporation Executive Severance Plan
or any other incentive compensation or severance benefits plans, and he waives
any and all rights to benefits or payments under any such plans.

 

2



--------------------------------------------------------------------------------

g. Removal of Restrictions: Upon expiration of the Restrictive Period without
breach of any aspect of the Restrictive Covenants section the Company will
remove the restrictions on the exercise, sale, or transfer of the Option Shares
referenced in Section 5(a), above.

6. Restrictive Covenants: In consideration of the premises and promises herein
and for good and valuable consideration, receipt of which is hereby
acknowledged, Fey, intending to be legally bound, agrees as follows:

a. Agreement Not to Compete: Until the earlier of (I) the twelve-month
anniversary of the Separation Date or (II) a Change in Control of the Company
(as defined in the 2015 Blue Coat, Inc. Equity Incentive Plan), but in no event
earlier than six (6) months following the Separation Date (the “Restrictive
Period”), Fey agrees that he will not, as an employee, agent, consultant,
advisor, independent contractor, general partner, officer, director,
stockholder, investor, lender or guarantor of any corporation, partnership or
other entity, or in any other capacity, directly or indirectly for himself or on
behalf of any other Person (as defined below), other than the Company or any of
its affiliates:

i. (a) be employed by, provide services to or acquire any financial or
beneficial interest in, any of the following companies listed in Appendix 1
(“Restricted Companies”); (b) be employed by, provide services to or acquire any
financial or beneficial interest in any business that employs and/or contracts
with at least one hundred (100) workers anywhere in the world, and that competes
with the Company in the United States and/or worldwide in the following areas:
Endpoint Security, Cloud Access Security Brokers and Data Protection
(“Restricted Computer Security Field Companies”); or (c) take any action
intended to, or that would reasonably be expected to, negatively affect any
commercial relationship or prospective commercial relationship of the Company
(or any of its affiliates); provided that notwithstanding anything herein to the
contrary, Fey may own up to 1% (solely as a passive investor) of any class of
“publicly traded securities” (as defined below) of an entity and such ownership
will not be prohibited under this Agreement. Notwithstanding the foregoing,
during the Restrictive Period, Fey may serve on, or as an advisor to, the board
of directors of one or more Restricted Computer Security Field Companies (but
Fey may not serve as an advisor to or on the board of any of the Restricted
Companies), so long as Fey’s service to such businesses is only as an advisor or
board member, and not as an officer, employee, contractor, consultant or in any
other capacity;

ii. permit Fey’s name directly or indirectly to be used by or to become
associated with any other Person in connection with any business that competes
with the Company in the Restrictive Territory; or

iii. induce or assist any other a natural person, corporation, partnership, or
other entity, or a joint venture of two or more of the foregoing (collectively,
“Person”) to engage in any of the activities described in subparagraph (i) or
(ii).

Notwithstanding the foregoing, Fey may own, directly or indirectly, solely as an
investment, up to one percent (1%) of any class of “publicly traded securities”
of any business that is competitive or substantially similar to the business of
the Company. “Publicly traded securities” shall mean securities that are traded
on a national securities exchange.

b. Agreement Not to Solicit: Fey further agrees that during the Restrictive
Period, Fey will not as an employee, agent, consultant, advisor, independent
contractor, general partner, officer, director, stockholder, investor, lender or
guarantor of any corporation, partnership or other entity, or in any other
capacity, directly or indirectly for himself or on behalf of any other Person
(other than the Company or any of its affiliates):

i. interfere with the relationship between the Company and its employees or
consultants or contractors by encouraging, inducing, soliciting or attempting to
solicit any such employee or consultant or contractor to terminate his or her
employment or end his or her relationship with the Company.

 

3



--------------------------------------------------------------------------------

ii. solicit or attempt to solicit for employment, on behalf of Fey or any other
Person, any Person who is or, within six (6) months prior to such solicitation,
was an employee or consultant or contractor of the Company.

iii. induce or assist any other Person to engage in any of the activities
described in subparagraphs (i) or (ii).

Notwithstanding the foregoing, for purposes of this Agreement, the placement of
general advertisements that may be targeted to a particular geographic or
technical area but that are not specifically targeted toward employees,
consultants, or contractors of the Company or its successors or assigns, shall
not be deemed to be a breach of this Section 6(b).

c. Non-disparagement: In addition to any other existing obligations regarding
non-disparagement, Fey agrees not to disparage Releasees or their products,
services, agents, representatives, directors, officers, shareholders, attorneys,
employees, vendors, affiliates, successors or assigns, or any person acting by,
through, under or in concert with any of them, with any written or oral
statement. Nothing in this section shall prohibit Fey from providing truthful
information in response to a subpoena or other legal process.

d. Conflict: In the event of a conflict between any provision of this Section 6
and a provision of any agreement not superseded by this Agreement, this
Section 6 shall control.

e. Acknowledgment: Fey hereby acknowledges and agrees that:

i. As the President and Chief Operating Officer of the Company, Fey has obtained
extensive and valuable knowledge, technical expertise and confidential,
proprietary and trade secret information concerning the Company and its
business;

ii. This Agreement, and this Section 6 in particular, is necessary to protect
the Company’s legitimate interests in its confidential, proprietary and trade
secret information and the goodwill of the Company because, among other things,
Fey has the significant ability to harm the Company’s legitimate interests were
he to compete with the Company;

iii. The scope of this Agreement is reasonable in time, geography and types and
limitations of activities restricted; and

iv. Fey’s expertise and capabilities are such that compliance with his
obligations under this Agreement will not prevent him from earning a livelihood.

 

4



--------------------------------------------------------------------------------

7. General Release and Waiver of Claims:

a. The payments and promises set forth in this Agreement are in full
satisfaction of all accrued salary, vacation pay (if any), bonus and commission
pay, profit-sharing, stock, stock options or other ownership interest in the
Company, termination benefits or other compensation to which Fey may be entitled
by virtue of Fey’s employment with the Company or Fey’s separation from the
Company, including pursuant to any offer letter, employment agreement, severance
plan, or other agreement with the Company or Company policy or practice. To the
fullest extent permitted by law, Fey hereby releases and waives any other claims
Fey may have against the Company and its owners, agents, officers, shareholders,
employees, directors, attorneys, subscribers, subsidiaries, affiliates,
successors and assigns (collectively “Releasees”), whether known or not known,
including, without limitation, claims under any employment laws, including, but
not limited to, claims of unlawful discharge, breach of contract (including
under any offer letter, employment agreement, severance plan, or other agreement
with the Company or Company policy or practice), breach of the covenant of good
faith and fair dealing, fraud, violation of public policy, defamation, physical
injury, emotional distress, claims for additional compensation or benefits
arising out of Fey’s employment or Fey’s separation of employment, claims under
Title VII of the 1964 Civil Rights Act, as amended, the Texas Labor Code
including the Texas Payday Act, the Texas Anti-Retaliation Act, Chapter 21 of
the Texas Labor Code (formerly known as the Texas Commission on Human Rights
Act), the Texas Whistleblower Act, and any other laws and/or regulations
relating to employment or employment discrimination, including, without
limitation, claims based on age or under the Age Discrimination in Employment
Act or Older Workers Benefit Protection Act, and/or claims based on disability
or under the Americans with Disabilities Act.

b. Fey acknowledges that he is aware of the principle that a general release
does not extend to claims that the releasor does not know or suspect to exist in
his or her favor at the time of executing the release, which, if known by him or
her, must have materially affected his or her settlement with the releasee. Fey,
with knowledge of this principle, agrees to expressly waive any rights he may
have to that effect.

c. Fey and the Company do not intend to release claims: (i) that he may not
release as a matter of law, (ii) for indemnification under any indemnification
agreement or arrangement with the Company, (iii) for coverage under D&O or other
similar insurance policy maintained by the Company or (iv) for enforcement of
this Agreement. To the fullest extent permitted by law, any dispute regarding
the scope of this general release shall be determined by an arbitrator under the
procedures set forth in the arbitration clause below.

8. Covenant Not to Sue:

a. To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement will Fey pursue, or cause or knowingly permit the
prosecution, in any state, federal or foreign court, or before any local, state,
federal or foreign administrative agency, or any other tribunal, of any charge,
claim or action of any kind, nature and character whatsoever, known or unknown,
which Fey may now have, have ever had, or may in the future have against
Releasees, which is based in whole or in part on any matter released by this
Agreement.

b. Fey agrees that he will not voluntarily provide assistance, information or
advice, directly or indirectly (including through agents or attorneys), to any
Person or entity in connection with any claim or cause of action of any kind
brought against the Company, nor shall he induce or encourage any Person or
entity to bring such claims. However, it will not violate this Agreement if Fey
testifies truthfully when required to do so by a valid subpoena or under similar
compulsion of law. Further, Fey agrees to voluntarily cooperate with the Company
if he has knowledge of facts relevant to any threatened or pending claim,
investigation, audit or litigation against or by the Company, by making himself
reasonably available without further compensation for interviews with the
Company or its legal counsel, preparing for and providing truthful and accurate
deposition and trial testimony.

 

5



--------------------------------------------------------------------------------

c. Nothing in this section shall prohibit or impair Fey or the Company from
complying with all applicable laws, nor shall this Agreement be construed to
obligate either party to commit (or aid or abet in the commission of) any
unlawful act.

9. Protected Rights: Fey understands that nothing in the General Release and
Waiver of All Claims and Covenant Not to Sue sections above, or otherwise in
this Agreement, limits his ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local government agency or commission
(“Government Agencies”). Fey further understand that this Agreement does not
limit his ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. This Agreement does not limit Fey’s right to receive an
award for information provided to any Government Agencies.

10. Defend Trade Secrets Act: Fey acknowledges and understands that, pursuant to
the Defend Trade Secrets Act (18 U.S.C. § 1833(b)), he will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret of the Company or its affiliates that (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to his attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. Fey further acknowledges and understands that if he files a lawsuit
for retaliation for reporting a suspected violation of law, he may disclose the
trade secret to his attorney and use the trade secret information in the court
proceeding if he (x) files any document containing the trade secret under seal,
and (y) does not disclose the trade secret, except pursuant to court order.
Nothing in this Agreement, or any other agreement with or policy of the Company
or its affiliates (including Exhibit A or B hereto), is intended to conflict
with 18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets
that are expressly allowed by such section.

11. Arbitration: Except for any claim for injunctive relief arising out of a
breach of a Party’s obligations to protect the other’s proprietary information,
the Parties agree to arbitrate, in Dallas, Texas through JAMS, any and all
disputes or claims arising out of or related to the validity, enforceability,
interpretation, performance or breach of this Agreement, whether sounding in
tort, contract, statutory violation or otherwise, or involving the construction
or application or any of the terms, provisions, or conditions of this Agreement.
Any arbitration may be initiated by a written demand to the other Party. The
arbitrator’s decision shall be final, binding, and conclusive. The Parties
further agree that this Agreement is intended to be strictly construed to
provide for arbitration as the sole and exclusive means for resolution of all
disputes hereunder to the fullest extent permitted by law. The Parties expressly
waive any entitlement to have such controversies decided by a court or a jury.

12. Attorneys’ Fees: If any action is brought to enforce the terms of this
Agreement, the prevailing Party will be entitled to recover its reasonable
attorneys’ fees, costs and expenses from the other party, in addition to any
other relief to which the prevailing Party may be entitled.

 

6



--------------------------------------------------------------------------------

13. No Admission of Liability: This Agreement is not and shall not be construed
or contended by Fey to be an admission or evidence of any wrongdoing or
liability on the part of Releasees, their representatives, heirs, executors,
attorneys, agents, partners, officers, shareholders, directors, employees,
subsidiaries, affiliates, divisions, successors or assigns. This Agreement shall
be afforded the maximum protection allowable under Federal Rule of Evidence 408
and/or any other state or federal provisions of similar effect.

14. Complete and Voluntary Agreement: This Agreement, together with Exhibits A
and B hereto and the agreements referenced in Sections 5(a)-(c), above,
constitute the entire agreement between Fey and Releasees with respect to the
subject matter hereof and, except as expressly indicated herein, supersedes all
prior negotiations and agreements, whether written or oral, relating to such
subject matter. Fey acknowledges that neither Releasees nor their agents or
attorneys have made any promise, representation or warranty whatsoever, either
express or implied, written or oral, which is not contained in this Agreement
for the purpose of inducing Fey to execute the Agreement, and Fey acknowledges
that Fey has executed this Agreement in reliance only upon such promises,
representations and warranties as are contained herein, and is executing this
Agreement voluntarily, free of any duress or coercion.

15. Severability: The provisions of this Agreement are severable, and if any
part of it is found to be invalid or unenforceable, the other parts shall remain
fully valid and enforceable. Specifically, should a court, arbitrator, or
government agency conclude that: (a) a particular claim may not be released as a
matter of law, it is the intention of the Parties that the general release, the
waiver of unknown claims and the covenant not to sue above shall otherwise
remain effective to release any and all other claims; and (b) one or more
subsections of Section 6 is invalid or unenforceable in whole or in part, it is
the intention of the Parties that the remaining subsections (or portions
thereof) under Section 6 and all other provisions of this Agreement, including
Section 5, shall remain fully valid and enforceable.

16. Modification; Counterparts; Facsimile/PDF Signatures: It is expressly agreed
that this Agreement may not be altered, amended, modified, or otherwise changed
in any respect except by another written agreement that specifically refers to
this Agreement, executed by authorized representatives of each of the parties to
this Agreement. This Agreement may be executed in any number of counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument. Execution of a facsimile or PDF copy
shall have the same force and effect as execution of an original, and a copy of
a signature will be equally admissible in any legal proceeding as if an
original.

17. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.

18. Effective Date; Expiration Date: This Agreement is effective as of the date
it is signed by the Parties. This offer of benefits in exchange for a release of
claims and other promises will expire if not signed by Fey and returned to the
Company by 3:00 p.m. PST on Wednesday, November 28, 2018.

 

Dated: November 28, 2018     

/s/ Michael Fey

     Michael Fey Dated: November 28, 2018     

/s/ Scott Taylor

          Scott Taylor      EVP, General Counsel      Symantec Corporation

 

7